Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Background
This Office action that addresses U.S. Application No. 14/629,351 issuing as U.S. Patent No. 8,887,107 B2 to Mos et al. (hereinafter "Mos") on November 11, 2014.  Based upon review of the 14/629,351 application, the application was filed on August 9, 2013, claiming domestic priority to provisional U.S. Application No. 61/697,486, filed on September 6, 2012.   
The Mos patent issued with original claims 1-18.   A preliminary amendment was filed concurrently with the present reissue application on February 23, 2015, which added claims 19-27.    The Applicant characterized the new claims as broadening claims, see the Reissue Declaration filed February 23, 2015.  
A non-final Office action was mailed August 17, 2016, rejecting all pending claims 1-27.
In response, the Applicant filed an amendment and accompanying arguments on December 19, 2016 amending all independent claims.
A final Office action was mailed December 10, 2018, rejecting all pending claims 1-27.
In response, an RCE was filed on March 26, 2019, cancelling claim 16, and adding claims 28 and 29.  Thus, claims 1-15 and 17-27 are pending.
A non-final Office action was mailed September 10, 2019, rejecting all pending claims 1-15 and 17-27.
In response, the Applicant conducted a personal interview on March 4, 2020 and then filed an amendment and accompanying arguments on March 10, 2020.  
 A final Office action was mailed May 18, 2020, rejecting all pending claims 1-15 and 17-27. 

An Advisory Action was mailed September 8, 2020 declining to enter the after-final amendment due to the requirements of 37 CFR 1.116.
In response, an RCE was filed on September 18, 2020 amending all independent claims and including accompanying arguments and evidence.
The Applicant’s amendment and arguments were persuasive as to all prior rejections except the double patenting rejections, which were rejections on the merits.  Thus, a non-final Office action was mailed January 10, 2022.  
In response, the Applicant filed a Terminal Disclaimer and an Amendment to the Specification (hereinafter the Amendment to the Specification”) referencing this and co-pending reissue 14/637,358.
The Terminal Disclaimer has been considered and is effective to overcome said double patenting rejections.   See the Terminal Disclaimer filed and approved on January 31, 2022.  Said Amendment to the Specification has also been considered and is deemed proper.  Thus, the instant proceeding is in condition for allowance.

Double Patenting Rejections Withdrawn (Terminal Disclaimer)
Said Terminal Disclaimer has been approved and is effective to overcome said, prior double patenting rejections.  See the Terminal Disclaimer filed and approved on January 31, 2022.  





Patentable Subject Matter
	All pending claims 1-15 and 17-27 are allowed over the applied, prior art of record for the reasons explained in the non-final Office action, pp. 6. 7.

Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Mos patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992